DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2021 has been entered.

RESPONSE TO ARGUMENTS
The Amendments to the claims filed 07/01/2021 has sufficiently addressed the rejection of claims 1, 9 and 15 under the nonstatutory double patenting rejection; hence, the rejection has been withdrawn.
Applicant’s arguments, see page(s)10-11, filed on 07/01/2021, with respect to the claim 1, 2, 8-9 and 15 using the reference Martensson have been considered but are moot because the arguments pertaining to Martensson is no longer relevant as prior art as Martensson is not relied upon for the rejection of the argued limitation.  However, upon further review examiner found new references Kim et al. (US # 20130063088) and Lee et al. (US # 20150263549) which teaches the newly added limitation as presented in the office action below.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 8 - 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Wada (US # 20130154547), in view of the US Patent Application Publication by Kim et al. (US # 20130063088), and in view of the US Patent Application Publication by Lee et al. (US # 20150263549).

Regarding Claim 1, Wada teaches in Figure 1, a battery charging control device (Considering battery charging control device as combination of “Charging circuit 34 and CPU 33”), coupled between a communication interface (Port 20) of a terminal (Mobile Phone 10, [0021]) and a battery (35) of the terminal [0033] , the battery charging control device comprising a battery connector (connector not shown) coupled to the battery (35), the battery charging control device further comprising a main control circuit (CPU 33, [0033]) coupled between the battery connector (connector not shown) and a communication interface (Port 20, [0021]), and
Wada fails to teach:
a quick charging switch circuit coupled between the battery connector and the communication interface,
wherein the quick charging switch circuit is configured to charge the battery in a first charging mode; and 
the main control circuit is configured to: perform a data communication to acquire a charging voltage and/or a charging current for the battery, and switch the quick charging switch circuit off based on a charging voltage for the battery is 0V.
Kim teaches in Figures 1-3, a quick charging switch circuit (Fig 3, 220, 0010, lines 3-5]) coupled between a battery connector (Connector of Battery Pack 200 is not shown) and a communication interface (connection terminals 211 to which the charging power supply module 110).
Wherein the quick charging switch circuit (Fig 3, 220, 0010, lines 3-5]) is configured to charge the battery in a first charging mode ([0025, lines 15-22],  Claim 1, lines 11-14); and 
the main control circuit is configured to: perform a data communication to acquire a charging voltage and/or a charging current for the battery [0042], and switch the quick charging switch circuit off based on detecting overcharge voltage of the battery [0037].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include quick charging of the battery and controlling the switching element based on monitoring the battery voltage within the apparatus of Wada, as taught by Kim, in order to shorten the charging time and enhance the user experience as well regulate charging voltage accurately, thus preventing the battery from getting overcharged which helps improve the battery service life-cycle.
The combination of Wada and Kim fail to teach:
to acquire the charging current for the battery, and switch the quick charging switch circuit off based on the charging voltage for the battery is 0V.
Lee teaches in Figure 1 and 15, an abnormality detector (12) capable of acquiring charging current for a battery (Battery of vehicle, [0123, lines 1-3, Also see, [0038]), and switch a quick charging switch circuit (SW1) off based on a charging voltage for the battery is 0V ([0123, lines 1-5], Also see Abstract, [0044]), In an 'ideal' short circuit, there is no resistance and thus no voltage drop across the connection, thus the charging voltage for the battery coming out of the power apparatus 3 is zero volts).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include detecting current coming out of feedline of the power apparatus to determine any short-circuit happening in the power apparatus, within the apparatus of Wada and Kim, as taught by Lee, in order to optimize the battery monitoring system to alert the user indicating that the power adaptor is defective and/or liable to fail, thus providing protection to the battery which enhances the battery life.

Regarding Claim 8, Wada, Kim and Lee teaches apparatus of claim 1, 
Wada further teaches wherein the external power providing device is an external power adapter (Charger 15, see Figure 1).

Regarding Claim 9, Wada teaches in Figure 1, a battery charging control method (Claim 18), comprising: 
obtaining a charging voltage for a battery (35) of a terminal (Mobile Phone 10, [0021]) through a communication interface (20) of the terminal [0033], and 
Wada fails to teach:
switching a quick charging switch circuit off based on a charging voltage for the battery being 0V, wherein the quick charging switch circuit is configured to charge the battery in a first charging mode.
Figures 1-3, a quick charging switch circuit (Fig 3, 220, 0010, lines 3-5]), wherein the quick charging switch circuit is configured to charge the battery in a first charging mode ([0025, lines 15-22],  Claim 1, lines 11-14).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include quick charging of the battery and controlling the switching element based on monitoring the battery voltage within the apparatus of Wada, as taught by Kim, in order to shorten the charging time and enhance the user experience.
The combination of Wada and Kim fail to teach:
switching a quick charging switch circuit off based on a charging voltage for the battery being 0V.
Lee teaches in Figure 1 and 15, an abnormality detector (12) capable of switching a quick charging switch circuit off (SW1) based on a charging voltage for the battery being 0V ([0123, lines 1-5], Also see Abstract, [0044]), In an 'ideal' short circuit, there is no resistance and thus no voltage drop across the connection, thus the charging voltage for the battery coming out of the power apparatus 3 is zero volts).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include detecting current coming out of feedline of the power apparatus to determine any short-circuit happening in the power apparatus, within the apparatus of Wada and Kim, as taught by Lee, in order to optimize the battery monitoring system to alert the user indicating that the power adaptor is 

Regarding Claim 15, Wada teaches in Figure 1, a terminal (Mobile Phone 10, [0021]), comprising: 
a battery (35); 
a communication interface (Port 20), comprising a power wire (Port 20 has power-supply voltage Vbus terminal VB2, see Fig 1); 
a battery connector (connector not shown), coupled to the battery (see fig 1); 
a main control circuit (CPU 33, [0033]), coupled between the battery connector and the communication interface (see fig 1); 
the main control circuit is configured to perform a data communication with an external power providing device (Charger 15, [0031]).
Wada fails to teach:
a quick charging switch circuit, coupled between the battery connector and the communication interface, and configured to charge the battery in a first charging mode;
wherein the main control circuit is configured to perform a data communication to acquire a charging voltage and/or a charging current for the battery, and switch the quick charging switch circuit off based on a charging voltage for the battery is 0V.
Kim teaches in Figures 1-3, a quick charging switch circuit (Fig 3, 220, 0010, lines 3-5]) coupled between a battery connector (Connector of Battery Pack 200 is not shown) and a communication interface (connection terminals 211 to which the charging power supply module 110) and configured to charge the battery in a first charging mode ([0025, lines 15-22],  Claim 1, lines 11-14); and 
the main control circuit is configured to perform a data communication to acquire a charging voltage and/or a charging current for the battery [0042], and switch the quick charging switch circuit off based on detecting overcharge voltage of the battery [0037].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include quick charging of the battery and controlling the switching element based on monitoring the battery voltage within the apparatus of Wada, as taught by Kim, in order to shorten the charging time and enhance the user experience as well regulate charging voltage accurately, thus preventing the battery from getting overcharged which helps improve the battery service life-cycle.
The combination of Wada and Kim fail to teach:
to acquire the charging current for the battery, and switch the quick charging switch circuit off based on the charging voltage for the battery is 0V.
Lee teaches in Figure 1 and 15, an abnormality detector (12) capable of acquiring charging current for a battery (Battery of vehicle, [0123, lines 1-3, Also see, [0038]), and switch a quick charging switch circuit (SW1) off based on a charging voltage for the battery is 0V ([0123, lines 1-5], Also see Abstract, [0044]), In an 'ideal' short circuit, there is no resistance and thus no voltage drop across the connection, thus the charging voltage for the battery coming out of the power apparatus 3 is zero volts).
.

 Claim 2, 4, 10, 12, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wada, Kim and Lee as applied to claim 1, 9 and 15 above, in further view of the US Patent to Martensson (US # 5254931) and the US Patent Application Publication by Kim (US # 20140009120, hereinafter called as Kim_1).

Regarding Claim 2, Wada, Kim and Lee teaches the apparatus of claim 1.
The combination of Wada, Kim and Lee fail to teach:
wherein the main control circuit is configured to:
to switch the quick charging switch circuit when the battery is charged in the second charging mode, such that a direct current is introduced from the communication interface through the second charging path of the second charging mode to charge the battery; wherein a charging speed of the first charging mode is greater than that of the second charging mode.
Martensson teaches in Figure 2, fast-charging of a rechargeable battery comprising: 
(23) is configured to:
charge the battery in the first charging mode (fast charge, Col 4, lines 13-20).
to switch the quick charging switch circuit (16) when the battery is charged in the second charging mode, such that a direct current is introduced from the communication interface through the second charging path of the second charging mode to charge the battery (Trickle Charge, Col 4, lines 13-20);
wherein a charging speed of the first charging mode is greater than that of the second charging mode (Col 4, lines 13-20).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include slow charging of the battery within the apparatus of Wada, Kim and Lee, as taught by Martensson, in order to achieve optimum charging speed requirement is a slow charging mode thereby avoiding the risk of charge radiation, charge heating, and reduction of the battery charging life that are caused by fast charging.
The combination of Wada, Kim, Lee and Martensson fail to teach:
switch the quick charging switch circuit when the battery is charged in the first charging mode, such that a direct current is introduced from the communication interface through both a first charging path of the first charging mode and a second charging path of a second charging mode to charge the battery. 
Kim_1 teaches in Figure 2C and 4, switch a charging switch circuit when a battery is charged in a first charging mode, such that a direct current is introduced from a communication interface through both a first charging path of the first charging mode (Fig 4, Step 409, 0064, 0104, 0065]).

It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include slow charging of the battery within the apparatus of Wada, Kim, Lee and Martensson, as taught by Kim_1, in order to ensures the charge current is about two times of the ordinary charge current and achieves a quick charging effect.

Regarding Claim 4, Wada, Kim, Lee and Martensson teaches the apparatus of claim 2.
The combination of Wada, Kim and Lee fail to teach:
wherein the main control circuit is configured to obtain a voltage value of the battery when the battery is charged in the first charging mode, and to switch the quick charging switch circuit to when the voltage value of the battery is greater than a quick charging voltage threshold.
Martensson further teaches a main control circuit is configured to obtain a voltage value of the battery when the battery is charged in the first charging mode, and to switch the quick charging switch circuit to when the voltage value of the battery is greater than a quick charging voltage threshold (If charge of battery 80% then fast charging is terminated and trickle charging is initiated, Col 4, lines 13-20).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include adjust charging based on charge voltage of battery 
Regarding Claim 10, Wada, Kim and Lee teaches the method of claim 9.
The combination of Wada, Kim and Lee fail to teach:
wherein the main control circuit is configured to:
charge the battery in first charging mode,
switching the quick charging switch circuit when the battery is charged in the second charging mode, such that a direct current is introduced from the communication interface through the second charging path of the second charging mode to charge the battery;
wherein a charging speed of the first charging mode is greater than that of the second charging mode.
Martensson teaches in Figure 2, fast-charging of a rechargeable battery comprising: 
a main control circuit (23) is configured to:
charge the battery in the first charging mode (fast charge, Col 4, lines 13-20).
switching the quick charging switch circuit (16) when the battery is charged in the second charging mode, such that a direct current is introduced from the communication interface through the second charging path of the second charging mode to charge the battery (Trickle Charge, Col 4, lines 13-20);
wherein a charging speed of the first charging mode is greater than that of the second charging mode (Col 4, lines 13-20).

The combination of Wada, Kim, Lee and Martensson fail to teach:
switching the quick charging switch circuit when the battery is charged in the first charging mode, such that a direct current is introduced from the interface through both a first charging path of the first charging mode and a second charging path of a second charging mode to charge the battery, and 
Kim_1 teaches in Figure 2C and 4, switching the charging switch circuit when a battery is charged in a first charging mode, such that a direct current is introduced from a communication interface through both a first charging path of the first charging mode and a second charging path of a second charging mode to charge the battery (Fig 4, Step 409, 0064, 0104, 0065]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include slow charging of the battery within the apparatus of Wada, Kim, Lee and Martensson, as taught by Kim_1, in order to ensures the charge current is about two times of the ordinary charge current and achieves a quick charging effect.

Regarding Claim 12, Wada, Kim, Lee and Martensson teaches the method of claim 10.
The combination of Wada, Kim and Lee fail to teach:
obtaining a voltage value of the battery when the battery is charged in the first charging mode; and switching the quick charging switch circuit to switch off when the voltage value of the battery is greater than a quick charging voltage threshold.
Martensson further teaches:
obtaining a voltage value of the battery when the battery is charged in the first charging mode; and switching the quick charging switch circuit to switch off when the voltage value of the battery is greater than a quick charging voltage threshold (If charge of battery 80% then fast charging is terminated and trickle charging is initiated, Col 4, lines 13-20).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include adjust charging based on charge voltage of battery within the apparatus of Wada, Kim and Lee, as taught by Martensson, in order to protect the battery from excessive voltage or current, thus the operating life of the battery may be extended and the performance improved.

Regarding Claim 16, Wada, Kim and Lee teaches the apparatus of claim 15.
The combination of Wada, Kim and Lee fail to teach:
wherein the main control circuit is configured to:
charge the battery in first charging mode,

wherein a charging speed of the first charging mode is greater than that of the second charging mode.
Martensson teaches in Figure 2, fast-charging of a rechargeable battery comprising: 
a main control circuit (23) is configured to:
switch the quick charging switch circuit (16) to when a battery is charged in a first charging mode (Fast Charge), such that a direct current is introduced from an communication interface through both a first charging path of the first charging mode and a second charging path of a second charging mode to charge the battery (Fast charging and Trickle charging, Col 4, lines 13-20);
to switch the quick charging switch circuit when the battery is charged in the second charging mode, such that a direct current is introduced from the communication interface through the second charging path of the second charging mode to charge the battery (Trickle Charge, Col 4, lines 13-20);
wherein a charging speed of the first charging mode is greater than that of the second charging mode (Col 4, lines 13-20).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include slow charging of the battery within the apparatus of Wada, Kim and Lee, as taught by Martensson, in order to achieve 
 The combination of Wada, Kim, Lee and Martensson fail to teach:
switch the quick charging switch circuit when the battery is charged in a first charging mode, such that a direct current is introduced from the communication interface through both a first charging path of the first charging mode and a second charging path of a second charging mode to charge the battery, and 
Kim_1 teaches in Figure 2C and 4, switch a charging switch circuit when a battery is charged in a first charging mode, such that a direct current is introduced from a communication interface through both a first charging path of the first charging mode and a second charging path of a second charging mode to charge the battery (Fig 4, Step 409, 0064, 0104, 0065]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include slow charging of the battery within the apparatus of Wada, Kim, Lee and Martensson, as taught by Kim_1, in order to ensures the charge current is about two times of the ordinary charge current and achieves a quick charging effect.

Regarding Claim 18, Wada, Kim, Lee and Martensson teaches the apparatus of claim 16.
The combination of Wada, Kim and Lee fail to teach:

Martensson further teaches:
wherein the main control circuit is configured to acquire a voltage value of the battery when the battery is charged in the first charging mode, and to switch the quick charging switch circuit to switch off when the voltage value of the battery is greater than a quick charging voltage threshold (If charge of battery 80% then fast charging is terminated and trickle charging is initiated, Col 4, lines 13-20).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include adjust charging based on charge voltage of battery within the apparatus of Wada, Kim and Lee, as taught by Martensson, in order to protect the battery from excessive voltage or current, thus the operating life of the battery may be extended and the performance improved.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wada, Kim and Lee as applied to claims 1, 9 and 15 above, in further view of the US Patent Application Publication by Yamashita (US # 20010006338) and in further view of the US Patent Application Publication by Hussain et al. (US # 20070188134).

Regarding Claim 7, Wada, Kim and Lee teaches the apparatus of claim 1.
Wada further teaches:
(see annotated fig 1 above).
The combination of Wada, Kim and Lee fail to teach:
wherein the main control circuit is configured to perform the data communication with the external power providing device; and 
Kim further teaches in Figures 1-3, a main control circuit is configured to: perform a data communication to acquire a charging voltage and/or a charging current for the battery [0042].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include data communication within the apparatus of Wada, as taught by Kim, in order to enhance charging by communicating with the power adapter to regulate charging voltage accurately, thus preventing the battery from getting overcharged which helps improve the battery service life-cycle.
The combination of Wada, Kim and Lee fail to teach:
the main control circuit is configured to send a charging parameter obtaining request to the external power providing device, and to obtain the charging voltage and the charging current for the battery according to charging voltage information and charging current information fed by the external power providing device.
Yamashita teaches:
a main control circuit is configured to send a charging parameter obtaining request to an external power providing device [0020, lines 10-12, 0022, lines 5-8], and to obtain the charging voltage for the battery according to charging voltage information fed by the external power providing device [0011].

    PNG
    media_image1.png
    614
    899
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include obtaining charging parameter from external power providing device and control charging accordingly within the apparatus of Wada, Kim and Lee, as taught by Yamashita, in order to provide regulate charging of the battery based on obtaining the charging parameters from the external power providing device, thus preventing the battery from getting overcharged.
The combination of Wada, Kim and Lee and Yamashita fail to teach:
obtaining the charging current for the battery according to charging current information fed by the external power providing device.
Hussain teaches in Figure 1A, a method of charging a battery comprising step of obtaining a charging current for a battery according to charging current information fed by an external power providing device [0015].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include controlling charging current of a battery based on external power source current detection within the apparatus of Wada, Kim, Lee and Yamashita, as taught by Hussain, in order to regulate charging accurately, thus 

Regarding Claim 14, Wada, Kim and Lee teaches the method of claim 9.
Wada further teaches:
a communication interface (see annotated fig 1 above).
The combination of Wada, Kim and Lee fail to teach:
sending the charging parameter obtaining request to the external power providing device, when the communication interface is coupled to the external power providing device; and 
obtaining the charging voltage and the charging current for the battery according to charging voltage information and the charging current information fed by the external power providing device [0011]. 
Yamashita teaches:
sending the charging parameter obtaining request to the external power providing device [0020, lines 10-12, 0022, lines 5-8], when the communication interface is coupled to the external power providing device (see annotated Fig 2 above); and obtaining the charging voltage for the battery according to charging voltage information fed by the external power providing device [0011]. 
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include obtaining charging parameter from external power providing device and control charging accordingly within the apparatus of Wada, Kim and Lee, as taught by Yamashita, in order to provide regulate charging of the battery 
The combination of Wada, Kim and Lee and Yamashita fail to teach:
obtaining the charging current for the battery according to charging current information fed by the external power providing device. 
Hussain teaches in Figure 1A, a method of charging a battery comprising step of obtaining a charging current for a battery according to charging current information fed by an external power providing device [0015].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include controlling charging current of a battery based on external power source current detection within the apparatus of Wada, Kim and Lee, as taught by Hussain, in order to regulate charging accurately, thus preventing the battery from getting overcharged which helps improving the battery service life-cycle.

Regarding Claim 20, Wada, Kim and Lee teaches the apparatus of claim 15.
Wada further teaches:
a communication interface (see annotated fig 1 above).
The combination of Wada, Kim and Lee fail to teach:
wherein the main control circuit is configured to perform the data communication with the external power providing device; and 
[0042].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include data communication within the apparatus of Wada, as taught by Kim, in order to enhance charging by communicating with the power adapter to regulate charging voltage accurately, thus preventing the battery from getting overcharged which helps improve the battery service life-cycle.
The combination of Wada, Kim and Lee fail to teach:
the main control circuit is configured to send a charging parameter obtaining request to the external power providing device, and to obtain the charging voltage and the charging current for the battery according to charging voltage information and charging current information fed by the external power providing device.
Yamashita teaches:
a main control circuit is configured to send a charging parameter obtaining request to an external power providing device [0020, lines 10-12, 0022, lines 5-8], and to obtain the charging voltage for the battery according to charging voltage information fed by the external power providing device [0011].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include obtaining charging parameter from external power providing device and control charging accordingly within the apparatus of Wada, Kim and Lee, as taught by Yamashita, in order to provide regulate charging of the battery 
The combination of Wada, Kim and Lee and Yamashita fail to teach:
obtaining the charging current for the battery according to charging current information fed by the external power providing device.
Hussain teaches in Figure 1A, a method of charging a battery comprising step of obtaining a charging current for a battery according to charging current information fed by an external power providing device [0015].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include controlling charging current of a battery based on external power source current detection within the apparatus of Wada, Kim, Lee and Yamashita, as taught by Hussain, in order to regulate charging accurately, thus preventing the battery from getting overcharged which helps improving the battery service life-cycle.

Claims 5, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wada, Kim, Lee and Martensson as applied to claim 2, 10 and 16 above, in further view of the US Patent Application Publication by Okada (US # 20130207592).

Regarding Claim 5, Wada, Kim, Lee and Martensson teaches the apparatus of claim 2.
The combination of Wada, Kim, Lee and Martensson fail to teach:

Okada teaches in Figure 3, a battery charging method in which a main control circuit is configured to switch a quick charging switch circuit to switch off in response to receiving a quick charging switch-off instruction indicating an abnormal battery temperature of the battery, when the battery is charged in a first charging mode (Step S120-S140, [0069-0072]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include terminate charging based on abnormal temperature of the battery within the apparatus of Wada, Kim, Lee and Martensson, as taught by Okada, in order to keep temperature below threshold, thus preventing damage to the battery and charging system.

Regarding Claim 13, Wada, Kim, Lee and Martensson teaches the method of claim 10.
The combination of Wada, Kim, Lee and Martensson fail to teach:
switching the quick charging switch circuit in response to receiving a quick charging switch-off instruction indicating an abnormal battery temperature of the battery, when the battery is charged in the first charging mode.
Okada teaches in Figure 3, a battery charging method in which a main control circuit is configured to switching a quick charging switch circuit to in response to  (Step S120-S140, [0069-0072]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include terminate charging based on abnormal temperature of the battery within the apparatus of Wada, Kim, Lee and Martensson, as taught by Okada, in order to keep temperature below threshold, thus preventing damage to the battery and charging system.

Regarding Claim 19, Wada, Kim, Lee and Martensson teaches the apparatus of claim 16.
The combination of Wada, Kim, Lee and Martensson fail to teach:
wherein the main control circuit is configured to control the quick charging switch circuit to switch off in response to receiving a quick charging switch-off instruction indicating an abnormal battery temperature of the battery, when the battery is charged in the first charging mode.
Okada teaches in Figure 3, a battery charging method in which a main control circuit is configured to control a quick charging switch circuit to switch off in response to receiving a quick charging switch-off instruction indicating an abnormal battery temperature of the battery, when the battery is charged in a first charging mode (Step S120-S140, [0069-0072]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include terminate charging based on abnormal temperature .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wada, Kim and Lee as applied to claims 1 above, in further view of the US Patent Application Publication by Kobayashi et al. (US # 20130002200).

Regarding Claim 6, Wada, Kim and Lee teaches the apparatus of claim 1.
The combination of Wada, Kim and Lee fail to teach:
wherein the main control circuit is configured to obtain an electric quantity of the battery and to feed the electric quantity to a controller of the terminal such that the electric quantity is displayed, when the battery is charged in the first charging mode.
Kobayashi teaches a battery charging method, wherein a main control circuit is configured to obtain an electric quantity of the battery and to feed the electric quantity to a controller of the terminal such that the electric quantity is displayed, when the battery is charged in the first charging mode [0035, lines 14-19].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include display remaining life of the battery within the apparatus of Wada, Kim and Lee, as taught by Kobayashi, in order to protect the battery from getting overcharged which cause increasing in temperature which shortens the battery service life, thus increasing the longevity of battery.

Claims 21 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wada, Kim and Lee as applied to claims 1, 9 and 15 above, in further view of the US Patent Application Publication by Kim et al. (US # 20140097788, herein after called as Kim_2).

Regarding Claim 21, Wada, Kim and Lee teaches the apparatus of claim 1.
The combination of Wada, Kim and Lee fail to teach:
wherein the main control circuit is further configured to: send a charging switch-off instruction to switch the communication interface off when the charging voltage is greater than a voltage threshold and/or the charging current is greater than a current threshold.
Kim_2 teaches in Figure 1, a method of charging a battery comprising a:
main control circuit is configured to: send a charging switch-off instruction to switch the communication interface off when the charging current is greater than a current threshold [0036].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include comparing charging current with threshold, within the apparatus of Wada, Kim and Lee, as taught by Kim_2, in order to prevent the battery from getting overcharged which helps improve the battery service life-cycle.

Regarding Claim 22, Wada, Kim and Lee teaches the method of claim 19.
The combination of Wada, Kim and Lee fail to teach:

Kim_2 teaches in Figure 1, a method of charging a battery comprising a:
main control circuit is configured to: sending a charging switch-off instruction to switch the communication interface off when the charging voltage is greater than a voltage threshold and/or the charging current is greater than a current threshold [0036].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include comparing charging current with threshold, within the apparatus of Wada, Kim and Lee, as taught by Kim_2, in order to prevent the battery from getting overcharged which helps improve the battery service life-cycle.

Regarding Claim 23, Wada, Kim and Lee teaches the apparatus of claim 15.
The combination of Wada, Kim and Lee fail to teach:
wherein the main control circuit is further configured to: send a charging switch-off instruction to switch the communication interface off when the charging voltage is greater than a voltage threshold and/or the charging current is greater than a current threshold.
Kim_2 teaches in Figure 1, a method of charging a battery comprising a:
main control circuit is configured to: send a charging switch-off instruction to switch the communication interface off when the charging current is greater than a current threshold [0036].
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The US Patent Application Publication by Young et al. (US # 20050062459)
Young teaches in Figure 3, a quick charging switch circuit coupled between a battery connector (Connector of Power storage unit 30 is not shown) and the communication interface (Power Source 102).
wherein a quick charging switch circuit [0010, lines 3-5] is configured to charge the battery in a first charging mode ([0025, lines 15-22], Claim 1, lines 11-14); 
The US Patent Application Publication by Chan (US # 20100165528) teaches in Figures 4 and 7, a battery charging control device (400), comprising a battery connector (460) coupled to a battery of a terminal (“…a storage device…”, [0071, lines 8]), and a main control circuit (Controller 430, 0037, lines 9-13) coupled between the battery connector (See Annotated Figure 7 below) and a communication interface (Considering communication interface as combination of lines (455, 456 and 451)) of the terminal (430 is connected to switch 424 of the lime 451), wherein the main control circuit is 
to send a charging switch-off instruction to switch power supply off when the charging voltage is greater than a voltage threshold (Claim 19, lines 11-18).
The US Patent to Martensson (US # 5254931) further teaches:
controlling quick charging switch circuit to charge battery in a first charging mode (Fast Charge) and second charging mode (Trickle Charge).
and to control the quick charging switch circuit to switchoff when the battery is charged in a second charging mode (Fig 1, Col 4, lines 31-33); 
wherein a charging speed of the first charging mode is greater than that of the second charging mode (Col 4, lines 11-13, Col 4, lines 33-35).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is (469)295-9188.  The examiner can normally be reached on 9a.m-5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859


/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        September 30, 2021